PORTER | SCOTT
350 University Ave., Suite 200

Sacramento, CA 95825

TEL: 916.929.1481

FAX: 916.927.3706

12
13
14
15
16

24
25
26
27

28

Case 2:18-cv-01246-WBS-AC Document 14-2 Filed 03/31/20 Page 1 of 7

RANDY J. RISNER

Interim City Attorney, SBN 172552
CITY OF VALLEJO, City Hall
555 Santa Clara Street, 3" Floor
Vallejo, CA 94590

Tel: (707) 648-4545

Fax: (707) 648-4687

John R. Whitefleet, SBN 213301
Kavan J. Jeppson, SBN 327547
PORTER | SCOTT

350 University Ave., Suite 200
Sacramento, CA

Tel: (916) 929-1481

Fax: (916) 927-3706

Email: jwhitfleet@porterscott.com

Attorneys for Defendants: CITY OF VALLEJ O, ANDREW BIDOU, JARRETT TONN

UNITED STATES DISTRICT COURT

ROBERT STRONG,

Plaintiff,
V.

EASTERN DISTRICT

CITY OF VALLEJO, JARRETT TONN;:
ANDREW BIDOU, and DOE VALLEJO

POLICE OFFICER,

Defendants.

Defendants CITY OF VALLEJO, and JARRETT TONN (“Defendants”) hereby submit this

Separate Statement of Undisputed Material Facts in support of their Motion for Summary Judgment.

//

{02185882.DOCX}

1

Case No.: 2:18-CV-01246-WBS-AC

SEPARATE STATEMENT
UNDISPUTED MATERIAL FACTS

Date: June 1, 2020
Time: 1:30 p.m.
Courtroom: 5, 14" Floor

OF

 

 

 

SEPARATE STATMENT OF UNDISPUTED MATERIAL FACTS

 
PORTER | SCOTT
350 University Ave., Suite 200

Sacramento, CA 95825

TEL: 916.929.1481

FAX: 916.927.3706

10
11

13
14
15
16
17

19
20
21
22
23
24
20
26
ae

28

 

 

Case 2:18-cv-01246-WBS-AC Document 14-2 Filed 03/31/20 Page 2 of 7

STATEMENT OF FACTS

 

MOVING PARTY’S UNDISPUTED
MATERIAL FACTS AND
SUPPORTING EVIDENCE

OPPOSING PARTY’S RESPONSE AND
SUPPORTING EVIDENCE

 

Summary Judgment is Supported

by the following Undisputed Facts:

 

1. Officer Tonn was employed with the
Vallejo Police Department on April
19", 2017 as a Detective, and was on
Patrol in the area of Lassen Street and
Glenwood Street in Vallejo.

Evidence: Exhibit (“Ex”) F to the Index of
Exhibits (“IOE”) Officer Tonn Police Report
(“Police Report”) Pg 3. J 1; Ex. B to the IOE
Officer Tonn Depo Transcript (“Tonn
Depo”) 6:1-13.

 

2. It is Officer Tonn’s belief that the
block radius surrounding Lassen
Street and Glenwood Street is
considered an area of high crime due
to previous incidents involving stolen
cars and guns near that area.

Evidence: Ex F to the IOC, Police Report,
page 3 41; Ex. B to the IOE Tonn Depo 28:10-
24; Exhibit A to the IOE Robert Strong
Deposition Transcript (“Strong Depo”) 51:1-
17:

 

3. Officer Tonn observed Plaintiff sitting
in the driver’s seat of his car on
Glenwood Street.

Evidence: Ex. A to the IOE Strong Depo
page 39: 1-16, Ex. B to the IOE Officer Tonn
Depo 8: 1-25, 9:1-2; Ex. D to the IOE Police
Report pg. 3 2.

 

4. Officer Tonn ran Plaintiffs vehicle
registration which came back expired
on April 2", 2017,

 

 

 

{02185882.DOCX}

2

 

SEPARATE STATMENT OF UNDISPUTED MATERIAL FACTS

 

 
PORTER | SCOTT
350 University Ave., Suite 200

Sacramento, CA 95825

TEL: 916.929.1481

FAX: 916.927.3706

14
15
16
17
18

oy
23
24
25
26
Bi}
28

 

 

Case 2:18-cv-01246-WBS-AC Document 14-2 Filed 03/31/20 Page 3 of 7

 

Evidence: Ex. F to IOE Police Report page 3
{2; Strong Depo 89: 1-25, 90:1-10.

 

5. Officer Tonn activated his emergency
lights, and conducted a traffic stop
Evidence: Ex. B to the IOE Tonn Depo 8: 1-
25; Ex.F to the IOE Police Report Pg 3. § 2.

 

6. Officer Tonn contacted Plaintiff who
was seated in the driver’s seat with the
car on and running.

Evidence: Ex. B to the IOE Tonn Depo 8: 17
-25; Ex. G to the IOE Initial Stop Body Warn
Camera (“Initial Stop BWC”) 0:00-0:25.

 

7. Officer Tonn told Plaintiff that his
vehicle registration had expired on
April 2"4, 2017.
Evidence: Ex. G to the IOE Initial Stop BWC
0:30-0:40; Ex. F to IOE Police Report pg. 3.
{| 2; Ex. A to the IOE Strong Depo, 51: 18-25,
52: 1-15.

 

8. Plaintiff did not believe that his
registration was expired on April 17,

2017.
Evidence: Ex. A to the IOE Strong Depo, 51:
18-25, 52: 1-15; Ex. F to IOE Police Report

pg. 3.9 4

 

9. Plaintiff held a black iPhone in his
right hand while sitting in the car.
Evidence: Ex. G to the IOE Initial Stop BWC
0:00-0:42; Ex. A to the IOE Strong Depo
50:1-24; Ex. F to IOE Police Report pg. 3. J
5.

 

10. Officer Tonn perceived Plaintiff as
angry for being questioned about the
registration, and concerned _ that
Plaintiff was attempting to call others
to come to his location, Officer Tonn
ordered Plaintiff to put his phone
down, stating, “You don’t get to make
a call. Put your phone down.”

Evidence: Ex. G to the IOE Initial Stop BWC
0:09-0:25; Ex. F to IOE Police Report pg. 3.
{ 5; Ex. B to the IOE Tonn Depo 9:12-25, 10:
1-11.

 

11. Plaintiff refused to put the phone
down and instead leaned into the
center of his vehicle and began to

 

 

 

 

{02185882,. DOCX} 3

 

SEPARATE STATMENT OF UNDISPUTED MATERIAL FACTS

 
PORTER | SCOTT

350 University Ave., Suite 200

Sacramento, CA 95825

TEL: 916.929.1481

FAX: 916.927.3706

13
14
15
16
17
18

20
2]
22
23
24
25
26
ae

28

Case 2:18-cv-01246-WBS-AC Document 14-2 Filed 03/31/20 Page 4 of 7

 

record the officer on his phone.
Evidence: Ex. G to the IOE Initial Stop BWC
0:09-0:25; Ex. K Robert Strong’s Cellphone
video (“Cellphone Video”) 0:00-0:10; Ex. B
to the IOE Tonn Depo 12: 15-25; Ex. A to the
IOE Strong Depo 83:1-7, 120: 19-25.

 

12. Fearing for his safety, Officer Tonn
determined to detain Plaintiff.
Evidence: Ex. G to the IOE Initial Stop BWC
0:40-1:05; Ex. F to IOE Police Report pg. 3.

45; Ex. B to the IOE Tonn Depo 12:1-5.

 

13. Officer Tonn first attempted to place
Plaintiff in a wrist hold by grabbing
his left wrist, but Plaintiff twisted his
body and pulled away.

Evidence: Ex. G to the IOE Initial Stop BWC
0:40-1:05; Ex. F to IOE Police Report pg. 3.
{| 6; Ex. B to the IOE Tonn Depo 11: 19-25,
12: 1-5; Ex. A to the IOE Strong Depo 55: 3-
6.

 

14. Unable to grab the phone, Officer
Tonn then grabbed Plaintiff by his left
arm and hair and pulled him out of the
vehicle

Evidence: Ex. G to the IOE Initial Stop BWC
0:40-0:50; Ex. A to the IOE Strong Depo 55:
3-6.

 

15. Once outside the vehicle, Officer
Tonn placed his arm around Plaintiff’ s
neck and brought him to the ground in
a control hold

Evidence: Ex. G to the IOE Initial Stop BWC
0:50-1:05; Ex. K Cellphone Video
(“Cellphone Video”) 0:08-0:41; Ex. B to the
IOE Tonn Depo 18: 2-15, 19: 15-23; Ex. A to
the IOE Strong Depo 122: 2-13.

 

16. Officer Tonn called for backup and
repeatedly told Plaintiff to place his
hands behind his back/head.

Evidence: Ex. G to the IOE Initial Stop BWC
0:20-1:05; Ex. K Cellphone Video
(“Cellphone Video”) 0:15-0:31.

 

17. During the — struggle, Plaintiff
continued holding his iPhone in his
right hand

Evidence: Ex. K_ Cellphone Video

 

 

 

 

{02185882.DOCX} 4

 

 

 

SEPARATE STATMENT OF UNDISPUTED MATERIAL FACTS

 
PORTER | SCOTT

350 University Ave., Suite 200

Sacramento, CA 95825

TEL: 916.929.1481

FAX: 916.927.3706

12
13
14
15
16
17

20
2]
22
23
24
25
26
27

28

Case 2:18-cv-01246-WBS-AC Document 14-2 Filed 03/31/20 Page 5 of 7

 

(“Cellphone Video”) 0:00 — 0:21; Ex. A to the
IOE Strong Depo 56: 17-25, 57: 1-12.

 

18. Officer Tonn knocked the phone out
of Plaintiff's hand and gained control
of his right arm

Evidence: Ex. K _ Cellphone Video
(“Cellphone Video”) 0:21-0:25; Ex. A to the
IOE Strong Depo 56: 17-25, 57: 1-12.

 

19. After the phone was knocked away,
Officer Tonn repeatedly told Plaintiff
to place his right hand behind his back

Evidence: Ex. G to the IOE Initial Stop BWC
0:41-1:05; Ex. K Cellphone Video
(“Cellphone Video”) 0:21-1:19.

 

20. Officer Tonn was able to detain
Plaintiff by placing both of his wrists
in handcuffs.

Evidence: Ex. F to IOE Police Report pg. 3.
4.7; Ex. A to the IOE Strong Depo 61: 18-25,

 

21.In total Plaintiff was placed in the
control hold for approximately a
minute to a minute and half.
Evidence: Ex. K_ Cellphone Video
(“Cellphone Video”) 0:11-1:19; Ex. A to the
IOE Strong Depo 59: 2-16.

 

22. Officer Tonn used his well-reasoned
discretion in the amount of force used,
which was consistent with the Vallejo
Police Department Use of Force
Section 300.3.

Evidence: Ex. C of IOE Vallejo Police
Department Use of Force Policy Section
300.3; Ex. B to the IOE Tonn Depo 29: 14-
25, 30: 1-22.

 

23. It was determined that Plaintiff's
license was suspended, so Plaintiff's
vehicle was towed

Evidence: Ex. F to IOE Police Report pg. 4.
{ 2; Ex. A to the IOE Strong Depo 13: 5-
25,14: 1-8, 64: 1-4.

 

24. While at the jail, Plaintiff was read
and understood his Miranda Rights.

Evidence: Ex. H to the IOE Miranda Body
Warn Camera Video (“Miranda BWC”) 0:39-
0:59; Ex. F to IOE Police Report pg. 4. $2

 

 

 

 

{02185882.DOCX} 5

 

 

 

SEPARATE STATMENT OF UNDISPUTED MATERIAL FACTS

 
PORTER | SCOTT

350 University Ave., Suite 200

Sacramento, CA 95825

TEL: 916.929.1481

FAX: 916.927.3706

10
1]
12

13

20
21
22
23
24

25

27
28

Case 2:18-cv-01246-WBS-AC Document 14-2 Filed 03/31/20 Page 6 of 7

 

25. Plaintiff remained agitated and yelled
at Officer Tonn while the two spoke in

the holding cell.
Evidence: Ex. H to the IOE Miranda BWC
0:21 — 6:47.

 

26. Officer Tonn explained to Plaintiff the
reason that he was stopped was
because his registration was expired,
his car was not from the
neighborhood, and Plaintiff acted
“super hostile. Didn’t want to listen,
yelled, and argued.”

Evidence: Ex. I to the IOE Conversation with
Suspect 8 Body worn camera (“Convo with
Suspect BWC”) 1:25 -

 

27. Plaintiff believes that police officers
sometimes harass people

Evidence: Ex. I to the IOE Convo with
Suspect BWC 0:50-1:07; Ex. A to the IOE
Strong Depo 113: 7-25, 114: 1-19.

 

28. Officer Tonn stated that he doesn’t
want to be one of those officers that
“ends up on Youtube, or fights
someone, or does anything he doesn’t
have to.”
Evidence: Ex. I to the IOE Convo with
Suspect BWC 9:39 — 9:55.

 

29. Officer Tonn Stated, “At the same
time, I’ve met nice people that have
guns in their car. All sorts of stuff and
I can’t risk it. You wouldn’t listen so I
had to cite.”

Evidence: Ex. I to the IOE Convo with
Suspect BWC 9:39 — 9:55.

 

30. Officer Tonn explained to Plaintiff the
due to officer safety concerns, Police
Officers don’t allow phone calls to be
made during a stop.

Evidence: Ex. J to IOE Conversation with
Suspect and citing out Body Warn Camera
(“Conversation and Citing BWC”) 0:45 —
1:03.

 

31. Plaintiff told Officer Tonn he has

 

 

 

 

{02185882 DOCX} 6

 

 

 

SEPARATE STATMENT OF UNDISPUTED MATERIAL FACTS

 
PORTER | SCOTT
350 University Ave., Suite 200

Sacramento, CA 95825
TEL: 916.929.1481

FAX: 916.927.3706

il
12
13
14
15
16
17

20
21
22
23

24

26
27

28

Case 2:18-cv-01246-WBS-AC Document 14-2 Filed 03/31/20 Page 7 of 7

 

anger issues, and has been to anger
classes in the past.

Evidence: Ex. A to the IOE Strong Depo 81:
6-25; Ex. I to the IOE Convo with Suspect
BWC 10:10-10:30.

 

32. Plaintiff told Officer Tonn that he has
trouble with listening to people.

Evidence: Ex. I to the IOE Convo with
Suspect BWC 3:40 — 4:11; Ex. J to the IOE
Conversation and Citing BWC 3:30 — 4:10,
4:53.

 

33. Plaintiff received a _ citation for
violation of PC 148(a)(1) and VC
14601.1 and was released from the
Vallejo Police Department

Evidence: Ex. J to the IOE Conversation and
Citing BWC 6:48 — 16:27; Ex. F to IOE Police
Report pg. 4. 3 pg 6.

 

34. Officer Tonn wrote the narrative
police report for the arrest.
Evidence: Ex. B to the IOE Tonn Depo
17:13-25, 18:1-15.

 

 

 

 

Dated: March 31, 2020 Respectfully submitted,
PORTER SCOTT
A PROFESSIONAL CORPORATION

By /s/ John R. Whitefleet
John R. Whitefleet

Attorney for Defendants CITY OF VALLEJO,
ANDREW BIDOU, JARRETT TONN

{02185882. DOCX} 7

 

 

 

SEPARATE STATMENT OF UNDISPUTED MATERIAL FACTS

 
